Order, Supreme Court, New York County (Michael Stallman, J.), entered December 22, 2000, which converted defendant’s motion, brought pursuant to CPLR 3211 (a) (1), to a motion for summary judgment and thereupon granted said motion dismissing the complaint, unanimously affirmed, without costs.
The motion court properly dismissed plaintiffs complaint for failure to comply with contractual and statutory notice of claim provisions (see, Master Painting & Roofing Corp. v New York City Hous. Auth., 258 AD2d 275; Leon v New York City Hous. Auth., 214 AD2d 455). Absent a substantive cause of action, the punitive damages claim was not viable (Rocanova v Equitable Life Assur. Socy., 83 NY2d 603, 616-617), and, in any event, does not lie against defendant (Sharapata v Town of Islip, 56 NY2d 332).
We have considered plaintiffs other contentions and find them unavailing. Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.